United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40767
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARCO ANTONIO SOLIS-ALVAREZ, also known as Marco Antonio
Solis-Garza, also known as Marco Antonio Soliz-Garza,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. 5:04-CR-2019-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Marco Antonio Solis-Alvarez (Solis) pleaded guilty and was

convicted of attempted illegal reentry after deportation.       He was

sentenced to 33 months of imprisonment and three years of

supervised release.   Solis contends that the district court erred

by characterizing his state felony conviction for possession of a

controlled substance as an “aggravated felony” for purposes of

U.S.S.G. § 2L1.2.   Relief on this issue is precluded.     See United

States v. Caicedo-Cuero, 312 F.3d 697, 700-06 (5th Cir. 2002);

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40767
                                -2-

United States v. Hinojosa-Lopez, 130 F.3d 691, 693-94 (5th Cir.

1997).

     Solis also asserts that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b) are unconstitutional.   Solis’

constitutional challenge is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).   Although Solis contends

that Almendarez-Torres was incorrectly decided and that a

majority of the Supreme Court would overrule Almendarez-Torres in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126

S. Ct. 298 (2005).   Solis properly concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here to preserve it for further review.

     Accordingly, the judgment of the district court is AFFIRMED.